216 Ga. 834 (1961)
120 S.E.2d 329
KELLY, Executrix
v.
GEORGIA CASUALTY & SURETY COMPANY et al.
21220.
Supreme Court of Georgia.
Argued May 9, 1961.
Decided May 22, 1961.
*835 Howard & Storey, James C. Howard, for plaintiff in error.
Maurice N. Maloof, George A. Durden, Smith, Field, Ringel, Martin & Carr, contra.
MOBLEY, Justice.
If an answer by the Supreme Court of a question certified to it by the Court of Appeals would constitute a decision of the main case, the question cannot, under the Constitution, be answered. Gunby v. Roberts, 205 Ga. 346 (53 S.E.2d 370); Lynch v. Southern Express Co., 146 Ga. 68 (96 S.E. 527). A certified question of law and fact will not be answered and, even if the question certified is one of law only, it will not be answered if such answer would necessarily control the decision of the case. Johnston v. Travelers Insurance Co., 183 Ga. 229 (188 S.E. 27); English v. Rosenkrantz, 150 Ga. 817 (105 S.E. 613). The question certified in this case is determinative of the outcome of the case and, in addition, in order to adequately and intelligently answer the question, this court would be required to look beyond the legal issues involved to the factual background of the case under consideration. For the reasons above stated, we must respectfully decline to answer the question certified.
Answer declined. All the Justices concur.